ORDER

PER CURIAM.
Movant, Charles Vernor, appeals from the denial of his Rule 24.035 motion after an evidentiary hearing. The judgment of conviction sought to be vacated was for burglary in the second degree for which movant was sentenced to imprisonment for seven years as a class X offender.
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).